
	
		II
		112th CONGRESS
		1st Session
		S. 1031
		IN THE SENATE OF THE UNITED STATES
		
			May 19, 2011
			Mr. Coburn (for himself,
			 Mr. Burr, and Mr. Chambliss) introduced the following bill; which
			 was read twice and referred to the Committee on Finance
		
		A BILL
		To empower States with programmatic flexibility and
		  financial predictability to improve their Medicaid programs and State
		  Children's Health Insurance Programs by ensuring better health care for
		  low-income pregnant women, children, and families, and for elderly individuals
		  and disabled individuals in need of long-term care services and supports, whose
		  income and resources are insufficient to meet the costs of necessary medical
		  services.
	
	
		1.Short title
			(a)Short
			 titleThis Act may be cited
			 as the Medicaid Improvement and State
			 Empowerment Act.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title.
					Sec. 2. Sustainable Medicaid and CHIP programs that meet the
				needs of each State.
						PART B—Taxpayer-Provided pass-Through funding of health care
				  grants to States for pregnant women, low-Income children, and low-Income
				  families and for long-Term care services and supports for low-Income elderly or
				  disabled individuals
						Sec. 1950. Purposes;
				  application.
						Sec. 1951. State
				  plans.
						Sec. 1952. Grants to
				  States.
						Sec. 1953. Use of
				  grants.
						Sec. 1954. Administrative
				  provisions.
						Sec. 1955.
				  Penalties.
						Sec. 1956. Appeal of adverse
				  decision.
						Sec. 1957. Annual
				  Reports.
						Sec. 1958. Definitions.
					Sec. 3. Medical malpractice reform State incentive
				fund.
					Sec. 4. Repeals.
					Sec. 5. Development of new formula for Federal financial
				participation for State child support and welfare programs to replace the
				FMAP.
				
			2.Sustainable
			 Medicaid and CHIP programs that meet the needs of each State
			(a)In
			 generalTitle XIX of the
			 Social Security Act (42 U.S.C. 1396 et seq.) is amended—
				(1)by inserting after section 1900, the
			 following:
					
						AFMAP-Based acute
				care State health programs for the elderly and
				disabled
						;
				
					and(2)by adding at the
			 end the following:
					
						BTaxpayer-Provided
				pass-Through funding of health care grants to States for pregnant women,
				low-Income children, and low-Income families and for long-Term care services
				and supports for low-Income elderly or disabled individuals
							1950.Purposes;
				application
								(a)In
				generalThe purposes of this part are to empower States with
				programmatic flexibility and financial predictability in designing and
				operating State programs to—
									(1)provide medical
				assistance for pregnant women, low-income children, and low-income families
				with children whose income and resources are insufficient to meet the costs of
				necessary medical services and rehabilitation and other services to help such
				women, children, and families attain or retain capability for independence or
				self-care; and
									(2)provide long-term
				care services and supports for low-income elderly or disabled individuals whose
				income and resources are insufficient to meet the costs of such services and
				supports and rehabilitation and other services to help such individuals attain
				or retain capability for independence or self-care.
									(b)Application
									(1)In
				generalExcept as provided in paragraph (2) and section
				1951(a)(1)(B)(iv), with respect to a State, on and after January 1,
				2013:
										(A)Medical
				assistance for pregnant women, low-income children, or low-income families with
				children shall be provided only in accordance with the provisions of this part
				and the provisions of title XI applicable to the provision of such
				assistance.
										(B)Long-term care
				services and supports for low-income elderly or disabled individuals (including
				dual eligible individuals) shall only be provided in accordance with the
				provisions of this part and the provisions of title XI applicable to the
				provision of such services and supports.
										(C)The provisions of
				part A of this title shall no longer apply to a State program established under
				this title to provide medical assistance for pregnant women, low-income
				children, or low-income families with children or to provide long-term care
				services and supports to low-income elderly or disabled individuals and the
				provisions of any drug rebate agreement that is in effect under section 1927 on
				that date that relate to the provision of medical assistance for covered
				outpatient drugs for such women, children, or families or to the provision of
				long-term care services and supports for low-income elderly or disabled
				individuals are terminated as of such effective date.
										(D)A targeted
				low-income child or a parent of such a child who would be eligible for child
				health assistance or health benefits coverage under a State child health plan
				under title XXI on June 30, 2012, shall no longer receive such assistance or
				benefits under title XXI and shall be eligible for medical assistance under a
				State program funded under this part only to the extent the child or parent
				satisfies the eligibility criteria established by the State in its State plan
				under section 1951. Federal funds appropriated for making payments under title
				XXI or for administering title XXI that are unobligated on January 1, 2013, are
				rescinded on that date.
										(E)No payment shall
				be made under section 1903(a) to a State with respect to any disproportionate
				share payment adjustment made under section 1923 on or after January 1,
				2013.
										(F)In the case of a
				State conducting a waiver under section 1115 or other authority to provide
				medical assistance for pregnant women, low-income children, or low-income
				families with children under a State program established under this title or to
				provide long-term care services and supports for low-income elderly or disabled
				individuals that is in effect on such date, the State may elect to terminate
				the waiver as of January 1, 2013, or may submit a request to continue to
				provide medical assistance or long-term care services and supports for such
				individuals in accordance with the terms of the waiver. The Secretary shall
				approve a request of a State with such a waiver to extend the waiver for
				additional periods so long as the total amount of Federal funds paid to the
				State to conduct the waiver does not exceed the amount of Federal funds that
				would be paid to the State under this part if the waiver were not conducted and
				medical assistance or long-term care services and supports are provided under
				the waiver consistent with the requirements of this part.
										(2)Hold harmless provisions
										(A)Acute care for
				low-income elderly and disabled
											(i)In
				generalThe provisions of part A shall apply to State
				expenditures attributable to the provision of medical assistance for acute care
				for low-income elderly or disabled individuals (including dual eligible
				individuals) on and after January 1, 2013.
											(ii)Rule of
				constructionClause (i) shall not be construed as
				affecting—
												(I)the termination
				under paragraph (1)(E) of payments under section 1903(a) for disproportionate
				share hospital adjustment payments under section 1923; or
												(II)State
				flexibility to provide dual eligible individuals with medical assistance for
				acute care through enrollment in a managed care entity under the amendment made
				by section 2(b) of the Medicaid Improvement
				and State Empowerment Act.
												(B)Commonwealths
				and territoriesThis part
				shall not apply to the Commonwealth of Puerto Rico, the United States Virgin
				Islands, Guam, the Commonwealth of the Northen Mariana Islands, and American
				Samoa. Any program to provide medical assistance established under this title
				by any such commonwealth or territory shall be operated in accordance with the
				provisions of part A of this title and subsections (f) and (g) of section
				1108.
										(C)Vaccines for
				children programThe program for the distribution of pediatric
				vaccines established under section 1928 shall continue to be operated in
				accordance with the provisions of that section.
										(c)Budget authorityThis part constitutes budget authority in
				advance of appropriations Acts and represents the obligation of the Federal
				Government to provide for the payment to States of amounts provided under
				section 1952.
								(d)NonentitlementThis part shall not be interpreted to
				entitle any individual or family to medical assistance under any State program
				funded under this part or to entitle any provider or entity to payment for the
				provision of items or services under any State program funded under this
				part.
								1951.State
				plans
								(a)In
				generalIn order to receive a
				grant under section 1952 for a year and for the purpose of ensuring
				transparency with respect to the expenditure of Federal revenues, a State shall
				submit to the Secretary a plan that includes the following:
									(1)Outline of medical assistance
				program
										(A)General
				provisionsA written document that outlines how the State intends
				to conduct a program, designed to serve all political subdivisions in the State
				(not necessarily in a uniform manner), that provides—
											(i)medical
				assistance to pregnant women, low-income children, and low-income families with
				children whose income and resources are insufficient to meet the costs of
				necessary medical services, and rehabilitation and other services to help such
				women, children, and families attain or retain capability for independence or
				self-care; and
											(ii)long-term care
				services and supports for low-income elderly or disabled individuals whose
				income and resources are insufficient to meet the costs of such services and
				supports and rehabilitation and other services to help such individuals attain
				or retain capability for independence or self-care.
											(B)Special
				provisions
											(i)The document
				shall set forth objective criteria for—
												(I)the determination
				of eligibility for medical assistance and for long-term care services and
				supports (which may be based on standards relating to income, family
				composition, patient population, health status, or age); and
												(II)fair and
				equitable treatment of recipients and providers, including an explanation of
				how the State will provide opportunities for recipients and providers who have
				been adversely affected to be heard in a State administrative or appeal
				process.
												(ii)The document
				shall include a description of—
												(I)the benefits to
				be provided, which, in the case of medical assistance, shall at a minimum be of
				the types listed in paragraph (1) of section 8904(a) of title 5, United States
				Code; and
												(II)the amount (if
				any) of premiums, deductibles, coinsurance, or other cost sharing
				imposed.
												(iii)The document
				shall include a description of how medical assistance and long-term care
				services and supports will be provided under the State plan, such as through
				contracts with health maintenance organizations, managed care organizations, or
				regional preferred provider organization care networks, the establishment of
				cash-for-counseling programs, family health care scholarships, or health
				savings accounts, the provision of consumer-driven health vouchers, or any
				other health coverage benefit delivery design determined by the State as
				appropriate for achieving the purpose of this part.
											(iv)The document
				shall indicate how the State shall satisfy the requirements of sections
				1902(a)(46) (relating to verification of declarations of citizenship,
				nationality, or satisfactory immigration status).
											(2)Certification of the administration of the
				programA certification by
				the Governor of the State specifying which State agency or agencies will
				administer and supervise the State plan under this part, which shall include
				assurances that local governments and private sector organizations—
										(A)have been
				consulted regarding the plan and design of the provision of medical assistance
				and long-term care services and supports in the State so that such assistance
				and services and supports are provided in a manner appropriate to local
				populations; and
										(B)have had at least
				45 days to submit comments on such plan and design.
										(3)Certification that the State will provide
				medical assistance to children in foster care and adoption assistance
				programA certification by
				the Governor of the State that the State will take such actions as are
				necessary to ensure that children receiving assistance under part E of title IV
				are eligible for medical assistance under the State plan under this
				part.
									(4)Certification
				that the State will provide indians with equitable access to
				assistanceA certification by the Governor of the State that the
				State will provide each member of an Indian tribe who is domiciled in the State
				with equitable access to medical assistance and to long-term care services and
				supports under the State plan under this part.
									(5)Certification
				of standards and procedures to ensure against program fraud, waste, and
				abuseA certification by the Governor of the State that the State
				has established and is enforcing standards and procedures to ensure against
				program fraud, waste, and abuse, including standards and procedures concerning
				nepotism, conflicts of interest among individuals responsible for the
				administration and supervision of the State program, kickbacks, and the use of
				political patronage.
									(b)Plan
				amendmentsWithin 30 days after a State amends a plan submitted
				pursuant to subsection (a), the State shall notify the Secretary of the
				amendment.
								(c)Public
				availability of State plan summaryThe State shall make a summary
				of any plan or plan amendment submitted by the State under this section
				publicly available on a website and through such other means as the State
				determines appropriate.
								(d)Limitation on
				Secretarial authorityThe Secretary may only review a State plan
				or plan amendment submitted under this section for the purpose of confirming
				that a State has submitted the required documentation. The Secretary shall not
				have any authority to approve or deny a State plan or plan amendment submitted
				under this section or to otherwise inhibit or control the expenditure of grants
				paid to a State under section 1952.
								1952.Grants to
				States
								(a)Establishment
				of sustainable Medicaid funding for States
									(1)In
				generalBeginning January 1, 2013, and annually thereafter, each
				State that has submitted a plan under section 1951 shall be entitled to receive
				from the Secretary for each 12-month period, a grant in an amount equal to the
				State health grant determined for the State for the period under subsection
				(b).
									(2)Termination of
				old Medicaid and CHIP fundingNo payment shall be made by the
				Secretary to any State under part A of this title or under title XXI for State
				expenditures attributable to providing on or after January 1, 2013—
										(A)medical
				assistance (as defined in section 1905(a)), child health assistance (as defined
				in section 2110(a)), or health benefits coverage for pregnant women, low-income
				children, or low-income families with children; or
										(B)long-term care
				services and supports for elderly or disabled individuals.
										(b)Taxpayer-Provided
				pass-Through funding of health grants to States
									(1)AppropriationFor
				the purpose of making health grants to States under this part, there is
				appropriated, out of any money in the Treasury not otherwise
				appropriated—
										(A)for the 12-month
				period beginning January 1, 2013, an amount equal to the product of—
											(i)the base
				appropriation amount determined under paragraph (3); and
											(ii)the
				appropriation increase factor determined under paragraph (4) for the period;
				and
											(B)for each 12-month
				period thereafter, an amount equal to the amount appropriated under this
				paragraph for the preceding 12-month period, increased by the appropriation
				increase factor determined under paragraph (4) for the period.
										(2)Amount of
				grants
										(A)Based on
				poverty populationFor each 12-month period beginning on and
				after January 1, 2013, the Secretary shall pay each State an amount equal to
				the product of—
											(i)the amount
				appropriated under paragraph (1) for the period; and
											(ii)the ratio of the
				number of individuals residing in the State whose income does not exceed 100
				percent of the poverty line applicable to a family of the size involved to the
				number of such individuals in all States that have submitted a plan under
				section 1951 for the period (based on data for the most recent 12-month period
				for which data is available).
											(B)Pro rata adjustmentsThe Secretary shall make pro rata increases
				or reductions in the amounts determined for States under subparagraph (A) for a
				period as necessary to ensure that the total amount appropriated for the period
				is allotted among all States and that the total amount of all health grants for
				States determined for a period does not exceed the amount appropriated for the
				period.
										(3)Base
				appropriation amountThe base appropriation amount determined
				under this paragraph is the product of—
										(A)$165,000,000,000;
										(B)the appropriation
				increase factor determined under paragraph (4) with respect to the 12-month
				period beginning on January 1, 2011; and
										(C)the appropriation
				increase factor determined under paragraph (4) with respect to the 12-month
				period beginning on January 1, 2012.
										(4)Appropriation
				increase factorThe
				appropriation increase factor determined under this paragraph for a 12-month
				period is equal to the sum of 1 plus the sum of following:
										(A)CPI-U
				growth factorThe percentage increase, if any, in the consumer
				price index for all urban consumers (all items; United States city average)
				published by the Bureau of Labor Statistics, or the successor index thereto,
				for the fiscal year ending on September 30 of the preceding 12-month
				period.
										(B)Population
				growth factorThe percentage increase (if any) in the population
				of the United States for the fiscal year ending on September 30 of the
				preceding 12-month period, as determined by the Secretary based on the most
				recent published estimates of the Bureau of the Census.
										(c)AvailabilityA
				health grant paid to a State under this section for a period shall remain
				available until expended.
								(d)Reports to
				congressNot later than January 1 of 2018, and of every 5 years
				thereafter, the Comptroller General of the United States shall submit a report
				to Congress that includes an analysis of changes among the States in the
				population of individuals described in each clause of subsection (b)(2)(A) and
				such recommendations for legislative changes to the health grant distribution
				formula applied under subsection (b)(2) as the Comptroller General determines
				appropriate to achieve the purpose of this part and ensure a fair distribution
				of the Federal funds appropriated to carry out this part among the
				States.
								1953.Use of
				grants
								(a)General
				ruleA State to which a grant is made under section 1952 may use
				the grant in any manner that is reasonably demonstrated to accomplish the
				purpose of this part.
								(b)Limitation on
				use of grant for administrative purposes
									(1)LimitationA
				State to which a grant is made under section 1952 shall not expend more than 5
				percent of the grant for administrative purposes.
									(2)ExceptionParagraph
				(1) shall not apply to the use of a grant for expenditures related to
				preventing or eliminating waste, fraud, or abuse, and expenditures for
				information technology and computerization needed for tracking or monitoring
				required by or under this part.
									1954.Administrative provisions
								(a)Payments to
				states
									(1)Quarterly
				paymentsThe Secretary shall pay each health grant payable to a
				State under section 1952 in quarterly installments, subject to this
				section.
									(2)Computation and
				certification of payments to states
										(A)ComputationThe
				Secretary shall estimate the amount to be paid to each State for each quarter
				under this part, with such estimate to be based on a report filed by the State
				containing an estimate by the State of the total sum to be expended by the
				State in the quarter under the State program funded under this part and such
				other information as the Secretary may find necessary.
										(B)CertificationThe
				Secretary of Health and Human Services shall certify to the Secretary of the
				Treasury the amount estimated under subparagraph (A) with respect to a State,
				reduced or increased to the extent of any overpayment or underpayment which the
				Secretary of Health and Human Services determines was made under this part to
				the State for any prior quarter and with respect to which adjustment has not
				been made under this paragraph.
										(3)Payment
				methodUpon receipt of a certification under paragraph (2)(B)
				with respect to a State, the Secretary of the Treasury shall, through the
				Fiscal Service of the Department of the Treasury and before audit or settlement
				by the General Accounting Office, pay to the State, at the time or times fixed
				by the Secretary of Health and Human Services, the amount so certified.
									(b)No waiver
				authorityExcept as provided in section 1950(b)(1)(F), the
				Secretary may not waive any provision of this part under section 1115 or any
				other authority.
								(c)Limitation on
				federal authorityNo officer or employee of the Federal
				Government may regulate the conduct of States under this part or enforce any
				provision of this part, except to the extent expressly provided in this
				part.
								1955.Penalties
								(a)In generalSubject to this section:
									(1)Use of grant in
				violation of this part
										(A)General
				penaltyIf an audit conducted under chapter 75 of title 31,
				United States Code, finds that an amount paid to a State under section 1952 for
				a period has been used in violation of this part, the Secretary shall reduce
				the grant payable to the State under that section for the immediately
				succeeding period by the amount so used.
										(B)Enhanced
				penalty for intentional violationsIf the State does not prove to
				the satisfaction of the Secretary that the State did not intend to use the
				amount in violation of this part, the Secretary shall further reduce the grant
				payable to the State under section 1952 for the immediately succeeding period
				by an amount equal to 5 percent of the State health grant determined for that
				period.
										(2)Failure to submit required
				reportIf the Secretary determines that a State has not, within
				45 days after the end of a period for which a grant is made under section 1952,
				submitted the report required by section 1957 for the period, the Secretary
				shall reduce the grant payable to the State under section 1952 for the
				immediately succeeding period by an amount equal to 5 percent of the State
				health grant determined for that period.
									(b)Reasonable cause
				exceptionThe Secretary may not impose a penalty on a State under
				subsection (a) with respect to a requirement if the Secretary determines that
				the State has reasonable cause for failing to comply with the
				requirement.
								(c)Corrective
				compliance plan
									(1)In
				general
										(A)Notification of
				violationBefore imposing a penalty against a State under
				subsection (a) with respect to a violation of this part, the Secretary shall
				notify the State of the violation and allow the State the opportunity to enter
				into a corrective compliance plan in accordance with this subsection which
				outlines how the State will correct or discontinue, as appropriate, the
				violation and how the State will insure continuing compliance with this
				part.
										(B)60-Day
				period to propose a corrective compliance planDuring the 60-day
				period that begins on the date the State receives a notice provided under
				subparagraph (A) with respect to a violation, the State may submit to the
				Federal Government a corrective compliance plan to correct or discontinue, as
				appropriate, the violation.
										(C)Consultation
				about modificationsDuring the 60-day period that begins with the
				date the Secretary receives a corrective compliance plan submitted by a State
				in accordance with subparagraph (B), the Secretary may consult with the State
				on modifications to the plan.
										(D)Acceptance of
				planA corrective compliance plan submitted by a State in
				accordance with subparagraph (B) is deemed to be accepted by the Secretary if
				the Secretary does not accept or reject the plan during 60-day period that
				begins on the date the plan is submitted.
										(2)Effect of
				correcting or discontinuing violationThe Secretary may not
				impose any penalty under subsection (a) with respect to any violation covered
				by a State corrective compliance plan accepted by the Secretary if the State
				corrects or discontinues, as appropriate, the violation pursuant to the
				plan.
									(3)Effect of
				failing to correct or discontinue violationThe Secretary shall
				assess some or all of a penalty imposed on a State under subsection (a) with
				respect to a violation if the State does not, in a timely manner, correct or
				discontinue, as appropriate, the violation pursuant to a State corrective
				compliance plan accepted by the Secretary.
									(d)Limitation on
				amount of penalties
									(1)In
				generalIn imposing the penalties described in subsection (a),
				the Secretary shall not reduce any health grant payable to a State for a period
				by more than 10 percent.
									(2)Carryforward of
				unrecovered penaltiesTo the extent that paragraph (1) of this
				subsection prevents the Secretary from recovering during a period the full
				amount of penalties imposed on a State under subsection (a) of this section for
				a prior period, the Secretary shall apply any remaining amount of such
				penalties to the health grant payable to the State under section 1952 for the
				immediately succeeding period.
									1956.Appeal of adverse decision
								(a)In
				generalWithin 5 days after the date the Secretary takes any
				adverse action under this part with respect to a State, the Secretary shall
				notify the Governor of the State of the adverse action, including any action
				with respect to the State plan submitted under section 1951 or the imposition
				of a penalty under section 1955.
								(b)Administrative
				review
									(1)In
				generalWithin 60 days after the date a State receives notice
				under subsection (a) of an adverse action, the State may appeal the action, in
				whole or in part, to the Departmental Appeals Board established in the
				Department of Health and Human Services (in this section referred to as the
				Board) by filing an appeal with the Board.
									(2)Procedural
				rulesThe Board shall consider an appeal filed by a State under
				paragraph (1) on the basis of such documentation as the State may submit and as
				the Board may require to support the final decision of the Board. In deciding
				whether to uphold an adverse action or any portion of such an action, the Board
				shall conduct a thorough review of the issues and take into account all
				relevant evidence. The Board shall make a final determination with respect to
				an appeal filed under paragraph (1) not less than 60 days after the date the
				appeal is filed.
									(c)Judicial review
				of adverse decision
									(1)In
				generalWithin 90 days after the date of a final decision by the
				Board under this section with respect to an adverse action taken against a
				State, the State may obtain judicial review of the final decision (and the
				findings incorporated into the final decision) by filing an action in—
										(A)the district
				court of the United States for the judicial district in which the principal or
				headquarters office of the State agency is located; or
										(B)the United States
				District Court for the District of Columbia.
										(2)Procedural
				rulesThe district court in which an action is filed under
				paragraph (1) shall review the final decision of the Board on the record
				established in the administrative proceeding, in accordance with the standards
				of review prescribed by subparagraphs (A) through (E) of section 706(2) of
				title 5, United States Code. The review shall be on the basis of the documents
				and supporting data submitted to the Board.
									1957.Annual
				ReportsEach State shall
				submit an annual report to the Secretary that describes the State's
				expenditures of the amount paid to the State under section 1952 for the most
				recently ended period, and includes the number of individuals provided medical
				assistance and the number of individuals provided long-term care services and
				supports under the State plan under this part and such other information as the
				Secretary may require. The Secretary shall submit to Congress copies of all
				State reports submitted under this section with respect to a period.
							1958.DefinitionsIn this part:
								(1)Disabled
				individualThe term disabled individual means an
				individual who would be considered disabled under section 1614(a)(3) or under
				criteria applied under the State plan under part A (as in effect on March 22,
				2010).
								(2)Dual eligible
				definedThe term dual eligible individual means an
				individual who is entitled to, or enrolled for, benefits under part A of title
				XVIII of the Social Security Act, or enrolled for benefits under part B of
				title XVIII of such Act, and is eligible for medical assistance under a State
				plan under this title or under a waiver of such plan (as in effect on March 22,
				2010).
								(3)Elderly
				individualThe term elderly individual means an
				individual who has attained age 65 or the age specified in section 226(a)(1),
				whichever is greater.
								(4)Long-term care
				services and supports
									(A)In
				generalThe term long-term care services and
				supports means any of the services or supports described in subparagraph
				(B) that may be provided in a nursing facility, an institution, a home, or
				other setting.
									(B)Services and
				supports describedFor purposes of subparagraph (A), the services
				and supports described in this subparagraph include assistive technology,
				adaptive equipment, remote monitoring equipment, case management for the aged,
				case management for individuals with disabilities, nursing home services,
				long-term rehabilitative services necessary to restore functional abilities,
				services provided in intermediate care facilities for people with disabilities,
				habilitation services (including adult day care programs), community treatment
				teams for individuals with mental illness, home health services, services
				provided in an institution for mental disease, a Program of All-Inclusive Care
				for the Elderly (PACE), personal care (including personal assistance services),
				recovery support including peer counseling, supportive employment, training
				skills necessary to assist the individual in achieving or maintaining
				independence, training of family members including foster parents in supportive
				and behavioral modification skills, ongoing and periodic training to maintain
				life skills, transitional care including room and board not to exceed 60 days
				within a 12-month period.
									(5)Low-incomeThe term low-income means
				income (as determined under standards established by the State) that does not
				exceed such percentage of the poverty line for a family of the size involved as
				the State shall establish.
								(6)Medical
				assistanceThe term
				medical assistance means health care coverage, as determined by a
				State and described in the State plan in accordance with section
				1951(a)(1)(B)(ii).
								(7)Poverty line
				definedThe term poverty line has the meaning given
				such term in section 673(2) of the Community Services Block Grant Act (42
				U.S.C. 9902(2)), including any revision required by such section.
								(8)Pregnant
				womanThe term pregnant
				woman includes a woman during the 60-day period beginning on the last
				day of the pregnancy.
								(9)StateThe
				term State means each of the 50 States and the District of
				Columbia.
								.
				(b)Removal of
			 barrier to providing dual eligible individuals with acute care through a
			 managed care entity
				(1)In
			 generalSection 1932(a)(2) of the Social Security Act (42 U.S.C.
			 1396u–2(a)(2)) is amended by striking subparagraph (B).
				(2)Effective
			 dateThe amendment made by paragraph (1) takes effect on January
			 1, 2013.
				3.Medical
			 malpractice reform State incentive fund
			(a)GrantsThe
			 Secretary of Health and Human Services (referred to in this section as the
			 Secretary) shall award grants to eligible States to assist such
			 States in implementing State-based medical malpractice reforms.
			(b)Eligibility
				(1)In
			 generalTo be eligible to receive a grant under subsection (a), a
			 State shall—
					(A)submit to the
			 Secretary an application, at such time, in such manner, and containing such
			 information as the Secretary may require; and
					(B)shall certify, as
			 part of the application under subparagraph (A), that the State has carried out
			 activities, including enacting State laws, that have been demonstrated to lower
			 medical malpractice claim or premiums costs for physicians or to lower health
			 care costs for patients.
					(2)StudyAs
			 part of a certification provided under paragraph (1)(B), the State shall
			 include the results of at least one longitudinal, empirically-based study or
			 data based on an actuarial analysis that demonstrates cost reductions of the
			 type described in such paragraph. Such results shall be provided in a manner
			 that enables the Comptroller General of the United States to make a
			 determination as to whether such results are the reasonable and demonstrable
			 conclusion of the State activities involved.
				(3)Types of
			 lawsLaws described in paragraph (1)(B) may include caps on
			 non-economic damages, the establishment of health courts, the establishment of
			 a comprehensive patient compensation program, providing for administrative
			 determinations of compensation, providing for early offers, establishing safe
			 harbors for the practice of evidence-based medicine, or other demonstrated
			 methods to reduce costs.
				(c)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section—
				(1)$500,000,000 for
			 the period of fiscal years 2012 through 2016; and
				(2)$500,000,000 for
			 the period of fiscal years 2017 through 2021.
				(d)SunsetThe
			 authority established under this section shall not apply after September 30,
			 2021.
			4.Repeals
			(a)PPACA and the
			 Health care-Related provisions in the Health Care and Education Reconciliation
			 Act of 2010
				(1)In
			 generalExcept as provided in paragraph (2):
					(A)Effective as of
			 the enactment of Public Law 111–148, such Act is repealed, and the provisions
			 of law amended or repealed by such Act are restored or revived as if such Act
			 had not been enacted.
					(B)Effective as of
			 the enactment of the Health Care and Education Reconciliation Act of 2010
			 (Public Law 111–152), title I and subtitle B of title II of such Act are
			 repealed, and the provisions of law amended or repealed by such title or
			 subtitle, respectively, are restored or revived as if such title and subtitle
			 had not been enacted.
					(2)Nonapplication
			 to program integrity provisionsThe repeals under paragraph (1)
			 do not apply to the provisions of, and amendments made by the following:
					(A)Section 2801 of
			 Public Law 111–148 (relating to MACPAC).
					(B)Title IV of
			 Public Law 111–148 (relating to transparency and program integrity).
					(C)Subtitle D of
			 title I of Public Law 111–152 (relating to reducing fraud, waste, and
			 abuse).
					(b)Repeal of ARRA
			 maintenance of effortSubsection (f) of section 5001 of the
			 American Recovery and Reinvestment Act of 2009 (Public Law 111–5) is amended by
			 striking paragraph (1).
			(c)CHIPEffective
			 January 1, 2013, title XXI of the Social Security Act (42 U.S.C. 1397aa et
			 seq.) is repealed.
			5.Development of
			 new formula for Federal financial participation for State child support and
			 welfare programs to replace the FMAPNot later than January 1, 2012, the
			 Secretary of Health and Human Services, in consultation with the States, shall
			 establish a new formula for payments made to or received from States under
			 parts D and E of title IV of the Social Security Act that are based on the
			 Federal medical assistance percentage applicable to the State under title XIX
			 of the Social Security Act. On and after January 1, 2013, the Federal medical
			 assistance percentage shall only be used for purposes of making payments to
			 States under part A of title XIX of that Act for expenditures attributable to
			 providing medical assistance for elderly individuals, disabled individual, and
			 dual eligible individuals in accordance with section 1958 of such Act (as added
			 by section 3). Payments made to or received from a State under parts D or E of
			 title IV of such Act shall be made on and after January 1, 2013, by applying
			 the formula developed by the Secretary of Health and Human Services under this
			 section in lieu of the Federal medical assistance percentage.
		
